Citation Nr: 1536932	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-29 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service-connected lumbar spondylolisthesis, status post posterior lumbar decompression and fusion (hereafter "lumbar spine disability").

2.  Entitlement to a compensable initial disability rating for service-connected scar, status post posterior lumbar decompression and fusion (hereafter "low back scar").

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected radiculopathy, right lower extremity.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected radiculopathy, left lower extremity.


ATTORNEY FOR THE BOARD

S.M. Kreitlow

INTRODUCTION

The Veteran had active military service from November 2001 to July 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in which service connection was granted for the Veteran's lumbar spine disability, evaluated as 20 percent disabling; and the low back scar, evaluated as 0 percent disabling.  Thereafter, the Veteran disagreed with the initial evaluations of these now service-connected disabilities and perfected an appeal to the Board in October 2011.

In August 2013 and September 2014, the Board remanded the Veteran's claims for further development.  In an April 2015 rating decision, service connection was granted for radiculopathy of the bilateral lower extremities, and a disability rating of 10 percent was assigned for each lower extremity.  As the rating decision made it clear that this decision was in response to the Board's remand, the Board finds that these issues are part of the Veteran's appeal, and the grant of service connection was in actuality the assignment of separate ratings for the neurological manifestations of the Veteran's service-connected lumbar spine disability.  Thus the Board has jurisdiction over those issues and has included them as part of the present appeal.  These issues have been restated as claims for initial increased disability ratings to reflect the actual nature of the issues on appeal.

Furthermore, the Board finds that substantial compliance with the prior remands has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed with adjudicating the Veteran's claims.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The issues of entitlement to higher disability ratings for the now service-connected radiculopathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is not productive of limitation of forward flexion to 30 degrees or less, or ankylosis of the spine.

2.  The Veteran's low back scar is not productive of pain on examination; and it is not unstable, nonlinear or deep. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for the lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5235 through 5243 (2015).

2.  The criteria for an initial compensable disability rating for the low back scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 7801 through 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For an increased compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes" and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App.37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the Board notes that the Veteran's claims were initially ones for service connection, which were granted; therefore, the Board finds that VA's obligation to notify him was met as the claims for service connection were obviously substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, any deficiency in either the timing or content of notice relating to the Veteran's appeal for increased ratings is not prejudicial to him.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.  The Veteran has not indicated otherwise.

The duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in August 2010 and April 2015.  The Veteran has contended that the August 2010 VA examination report does not reflect his report of the effect his lumbar spine disability and low back scar have had on him since his surgery.  Given the Veteran's report that his lumbar spine disability and low back scar symptoms are more severe than the currently assigned ratings reflect and that his symptoms had worsened since the August 2010 VA examinations, the Board remanded the Veteran's claims in August 2013 for new VA examination.  The new VA examinations were conducted in April 2015.  The reports of these examinations reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.  Furthermore, the Board observes that he does not report that the conditions have worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Furthermore, the Veteran's claims for higher evaluations are original claims that were placed in appellate status by his disagreement with the initial rating awards.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Lumbar Spine Disability

The Veteran's current lumbar spine disability is evaluated under Diagnostic Code 5239 for lumbar spondylolisthesis, which is rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  When rating under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

In relation to the thoracolumbar spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the rating criteria provide a 100 percent rating for unfavorable ankylosis of the entire spine; and a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.  The rating criteria provide a 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is provided for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexions are zero to 30 degrees, and left and right lateral rotations are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  

The fact that the criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  For example, impairment of the sciatic nerve is addressed under Diagnostic Code 8520.  In the present case, the Veteran has been awarded separate disability ratings of 10 percent for radiculopathy of each lower extremity; however, whether a higher rating is warranted is addressed in the Remand portion of this decision and, therefore, will not be further discussed here.  Rather, this decision will only address the Veteran's orthopedic manifestations of his lumbar spine disability.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

In lay statements submitted in support of his claim, the Veteran has stated that he has muscle spasm in  his legs every night, more if he is on his feet most of the day.  Both of his lower legs, all the way to his feet, are still partially numb, which has made him misstep at times and twisting his ankles.  He further related that his lumbar spine disability has hindered him from gaining great paying employment in his filed because of loss of motion and fear of reinjuring himself.  He stated he can only bend so far forward or backward at the waist before having pain in his back.   

The medical evidence of record demonstrates that the Veteran first complained of having low back pain in October 2007, while he was still on active duty.  He was treated in the private sector.  A May 2009 CT scan of the lumbar spine showed there was a large extruded disc at the L5-S1 level and spondylolysis of the bilateral pars interarticularis of the L5 with a very mild spondylolisthesis with slight anterior translation of the L5 over the S1 and erosion and sclerosis of the posterior aspect of the L5 vertebra.  The CT scan also showed mild disc bulging at the L4-5 level.  In June 2009, the Veteran had surgery for spondylolisthesis at L5-S1, lumbar disk herniation and mechanical instability.  He underwent posterior lumbar decompression and fusion, pedicle screw fixation of L4 to L5 and S1 with mechanical instability at L5-S1, interbody cage fusion, and allograft and autograft morselized posterior lateral body fusion with allograft and lateral graft and morselized dynamic for stabilization.  

At a follow up appointment in July 2009, the Veteran reported doing well and having good range of motion.  In August 2009, the Veteran began physical therapy.  Range of motion of the lumbar spine at that time was noted to be limited to 50 degrees of flexion, 16 degrees of extension, 22 degrees of right lateral flexion and 16 degrees of left lateral flexion.  On discharge from physical therapy in September 2009, range of motion was noted to be the same for flexion and extension but lateral flexion to the right was 28 degrees and to the left was 30 degrees.  It was noted, however, that the Veteran had only slight low back discomfort.  Subsequent records show the Veteran's back was doing well but did not indicate his range of motion of the lumbar spine.

In April 2010, the Veteran underwent examination in conjunction with his pending discharge from active duty.  On the Report of Medical History, he reported still having occasional low back pain that was relieved with stretching and nonsteroidal anti-inflammatory medication, and having some numbness in both legs.  Clinical evaluation on the Report of Medical Examination was within normal limits except for neurologic findings of decreased sensation in the distal/lateral lower extremities bilaterally and the plantar aspect of the feet bilaterally.  On the Summary of Defects and Diagnoses, the examiner noted a history of L5/S1 spondylolisthesis with subsequent two level fusion and residual decreased sensation in the bilateral lower extremities.  The Veteran was discharged from active duty in July 2010.

In August 2010, the Veteran underwent VA examination at which he reported having the following symptoms of his lumbar spine disability:  stiffness, fatigue, spasms, decreased motion and numbness.  He related that the pain from his lumbar spine disability occurs two times per day and each time lasts for one hour.  The pain is localized and moderate.  It comes spontaneously and is relieved by rest and Motrin.  At the time of pain, he can function without medication.  During the flare-ups, he experiences functional impairment.  He denied having any incapacitation within the previous 12 months due to his lumbar spine disability.  He reported he could walk without limitation and did not experience any overall functional impairment from this condition; however, he was unable to shop, perform gardening activities and push a lawn mower due to pain.  

On physical examination, the Veteran's posture and gait were within normal limits.  Walking was steady.  Range of motion of the thoracolumbar spine was limited to 40 degrees of flexion, 20 degrees of extension, 20 degrees of lateral flexion bilaterally, and 20 degrees of rotation bilaterally.  There was no additional degree of limitation noted upon repetitive motion testing.  There was no evidence of radiating pain on movement.  Muscle spasm was absent.  No tenderness was noted.  There was no guarding of movement.  The examination did not reveal any weakness.  Muscle tone and musculature were normal.  There was no ankylosis.  The examiner noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The diagnosis was status post lumbar decompression and stabilization surgery.  The examiner commented that the effect on the Veteran's usual occupation and daily activities was mild.

On VA examination in April 2015, the Veteran reported that his current symptoms involved chronic bilateral lumbar pain and paresthesias of the bilateral feet.  Pain is increased with bending, lifting, prolonged standing and walking.  He works in building maintenance.  He denied having flare-ups of the lumbar spine disability.  On range of motion testing of the thoracolumbar spine, the Veteran had 90 degrees of forward flexion (i.e., normal range); however, extension was limited to 15 degrees; lateral flexion was limited to 20 degrees bilaterally; and rotation was limited to 25 degrees bilaterally.  Pain was noted to have been exhibited in all ranges of motion on examination and to cause functional loss.  The examiner stated, however, that there was no additional loss of function or range of motion after three repetitions.  There was also evidence of pain with weight bearing and localized bilateral lumbar muscular tenderness.  There was no guarding or muscle spasm of the thoracolumbar spine.  The examiner noted that additional factors contributing of disability included less movement than normal, disturbance of locomotion and interference with standing.  Finally the examiner indicated that the Veteran has intervertebral disc syndrome but that he had not required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The diagnosis was L5 retrolisthesis status post surgical fusion.

After considering all the evidence, the Board finds that it fails to demonstrate that the Veteran's lumbar spine disability has been productive of limitation of forward flexion to 30 degrees or less.  Rather the evidence shows that, at the most, forward flexion of his thoracolumbar spine was limited to 40 degrees as shown at the August 2010 VA examination.  Although the Veteran stated that his report of pain and symptoms was not reflected in the examination report, given the findings of limited motion in all spheres, it would appear that the examiner did take into consideration the effect that the Veteran's pain had on his range of motion, especially when taking into consideration the findings of the April 2015 VA examiner that the Veteran had full forward flexion at 90 degrees of the thoracolumbar spine.  

The Board acknowledges that both VA examinations showed the Veteran also has limitation of extension, lateral flexion and rotation of the thoracolumbar spine; however, the rating criteria do not take these ranges of motion into account in evaluating the lumbar spine disability.  Nevertheless, in evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  As regards the joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

The August 2010 VA examiner indicated that there was no evidence that the thoracolumbar spine was additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Furthermore, the examiner noted there was no weakness, guarding, tenderness, radiating pain on movement or muscle spasm present.  Muscle tone and musculature were normal.  Consequently, insofar as there being additional factors causing functional loss, the August 2010 VA examination does not support a finding that factors such as more movement than normal, weakened movement, excess fatigability, and incoordination were present.  Rather, the only factor noted to be present was pain on movement, which has been considered in the 20 percent evaluation.  

The April 2015 VA examiner indicated that there was no additional loss of function or range of motion after three repetitions.  He also noted that pain was exhibited on all ranges of motion, including forward flexion, that caused functional loss but did not indicate the degree to which pain limited motion of the thoracolumbar spine.  Even though the examiner did not specify the degree to which pain limited the Veteran's forward flexion of the thoracolumbar spine, the Board notes that the criteria already include symptoms such as pain, stiffness, aching, etc., if present, and, therefore, evaluations based on pain alone are not appropriate.  Furthermore, the Court of Appeals for Veterans Claims has held that "[p]ain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) (citing 38 C.F.R. § 4.40).  Thus, without a showing that pain further limits the Veteran's functioning, a higher disability rating is not warranted simply because he has pain.  

The examiner did, however, find limitation of extension, lateral flexion and lateral rotation of the thoracolumbar spine.  There was also tenderness of the bilateral lumbar musculature although there was no muscle spasm or guarding.  The examiner also commented that additional factors contributing to disability included less movement than normal, disturbance of locomotion, and interference with standing.  When considering this evidence, however, the Board finds that it fails to demonstrate that the Veteran's functional loss due to his lumbar spine disability is consistent with limitation of forward flexion to 30 degrees or less as he had normal forward flexion.  Thus, it is questionable whether the Veteran currently meets the criteria for a 20 percent disability rating much less the 40 percent rating criteria.  Moreover, there is no ankylosis of the thoracolumbar spin.  Thus, the rating criteria for a disability rating higher than 20 percent have not been met.

Insofar as the Veteran reported having muscle spasm, this was in his legs rather than his low back.  (See February 2011 Notice of Disagreement.)  Thus, this contention cannot be the basis for a higher rating.  Moreover, except for the additional function loss reported at the April 2015 VA examination (increased pain with bending, lifting, prolonged standing and walking), the Veteran has not described having additional functional loss beyond having loss of motion and pain.  (See October 2011 VA Form 9.)

Finally, the Board finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is not warranted in the present case as the evidence fails to establish that there are exceptional circumstances that render the schedular evaluation to be inadequate.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected lumbar spine disability.  The Veteran's disability is manifested by limitation of motion, pain, stiffness, which symptoms the criteria contemplate.   See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  Furthermore, the evidence does not establish that the Veteran's symptoms are unusual or extraordinary.  Hence, referral for consideration of an extraschedular rating is not warranted.  

In conclusion, the Board finds that the preponderance of the evidence is against finding that a disability rating in excess of 20 percent for the Veteran's lumbar spine disability is warranted as the evidence fails to demonstrate functional limitations of the thoracolumbar spine that is consistent with limitation of forward flexion of 30 degrees or less or ankylosis of the thoracolumbar spine.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Low Back Scar

The Veteran has been service-connected for a low back scar, which is a residual of the surgery he had to his lumbar spine in June 2009.  This low back scar has been rated as zero percent disabling under Diagnostic Code 7805.

VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805, effective for claims filed on and after October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  Since service connection was granted for the Veteran's low back scar effective in July 2010, the revised rating criteria for scars are applicable in the present case.

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  Id.  A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  Id.  A 40 percent rating requires an area or areas of 144 square inches (929 sq. cm.) or greater.  Id.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.   A deep scar is one associated with underlying tissue damage.  Id., Note (1).

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id., Note (1).  If multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Id., Note (2).

Diagnostic Code 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  38 C.F.R. § 4.118.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful and a 30 percent disability rating assigned for 5 or more scars that are unstable or painful.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Diagnostic Code 7804 Note (1).  If 1 or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  Id., Diagnostic Code 7804 Note (2).

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 through 7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118.  

As discussed above, the Veteran underwent surgery for his lumbar spine disability in June 2009.  The report of an August 2009 physical therapy evaluation indicates the incisions were well-healed but tight with mild swelling noted to the low back.  The September 2009 discharge summary from physical therapy does not, however, indicate any further problems with the scar nor does any of the follow up notes with the Veteran's private treating physicians, which are available through April 2010.

The Veteran initially underwent VA examination in August 2010.  He did not report any symptoms related to the low back scar.  The examiner noted on physical examination that there is a scar on the posterior side of the trunk precisely located over the lumbar area.  This is a linear scar measuring 8 cms by 0.5 cms.  The scar was not painful on examination.  There was no skin breakdown.  This is a superficial scar with no underlying tissue damage.  There was no inflammation, edema or keloid formation.  The scar was not disfiguring.  It did not limit his motion or cause limitation of function.

On VA examination in April 2015, there is no notation that the Veteran reported having problems with the low back scar.  Physical examination of the scar revealed a well-healed linear surgical scar midline on the posterior trunk that measured 11 cms.  The scar was neither painful not unstable.  The scar did not result in limitation of function.

In contrast, in his February 2011 Notice of Disagreement, the Veteran stated that he has tenderness at the scar and, if he "cross[es] a certain point, the pain is unbearable and it feels like I'm going to tear the scar open."  In addition, on his October 2011 VA Form 9, the Veteran stated that, if he goes beyond a certain limit that used to be normal for him, it causes him pain at the scar and hurts for days at a time.  He further stated that the scar is "real tender to the touch and painful after long days of walking and bending during normal yard work."  

Clearly, the Veteran's low back scar is linear and superficial.  Consequently, evaluation under Diagnostic Code 7801 is not warranted as this rating criteria requires the scar to be nonlinear and deep.  Evaluation under Diagnostic Code 7802 is also not warranted as this rating criteria also requires the scar to be nonlinear.  Thus, Diagnostic Codes 7804 and 7805 are only applicable for evaluating the Veteran's low back scar.  

In the present case, Diagnostic Code 7805 would evaluate the limitation of function caused by the low back scar.  Evaluation of limitation of the Veteran's low back, however, has already been done under Diagnostic Code 5239, as discussed above.  Thus, limitation of function caused by the scar, if any, has already been taken into account in evaluating the Veteran's lumbar spine disability.  A separate rating under Diagnostic Code 7805 would, therefore, constitute impermissible pyramiding.  38 C.F.R. § 4.14.

As for evaluating for unstable and painful scars under Diagnostic Code 7804, although the Veteran has submitted statements in support of his claim that the scar is painful, no such statement was given to the VA examiners.  More significantly, neither examiner indicated that there was objective evidence that the scar is painful.  The Board notes that the prior version of Diagnostic Code 7804 contained the language that the scar be "painful on examination."  The language "on examination" was removed from the current version because it was thought to be redundant because VA's disability ratings are based on relevant medical evidence (see Schedule for Rating Disabilities; Evaluation of Scars, Proposed rule, 73 Fed. Reg. 428, 430 (Jan. 3, 2008)), not because objective evidence was no longer thought necessary.  Thus, the Veteran's subjective reports of the scar being painful are not sufficient to establish that the rating criteria requiring the presence of a painful scar are met.

Finally, the Board finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is not warranted in the present case as the evidence fails to establish that there are exceptional circumstances that render the schedular evaluation to be inadequate.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected low back scar; however, the objective evidence fails to show he meets those criteria.  Furthermore, the evidence does not establish that the Veteran has symptoms of his low back scar that are unusual or extraordinary.  Hence, referral for consideration of an extraschedular rating is not warranted.  

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that an initial compensable disability rating is warranted for the Veteran's service-connected low back scar.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for service-connected lumbar spine disability is denied.

Entitlement to an initial compensable disability rating for service-connected low back scar is denied.



REMAND

As previously discussed in the Introduction section of this decision, the Board finds that the issues of entitlement to increased disability ratings in excess of 10% for right and left lower extremity radiculopathy is part of the Veteran's appeal over which the Board currently has jurisdiction given that the grant of service connection in the April 2015 rating decision was essentially a grant of separate ratings for the Veteran's neurologic manifestations of his service-connected lumbar spine disability.  

The last Supplemental Statement of the Case issued in April 2015 did not address these issues.  The AOJ is required to issue a Supplemental Statement of the Case when, pursuant to a Board remand, it develops evidence or cures a procedural defect.  38 C.F.R. § 19.31(c).  The only exceptions allowed for by the regulation are if:  (1) the only purpose of the remand is to assemble records previously considered by the AOJ and properly discussed in a prior Statement of the Case or Supplemental Statement of the Case, or (2) the Board specifies in the remand that a Supplemental Statement of the Case is not required.  38 C.F.R. § 19.31(c).  

As the Board has jurisdiction over these issues but a Supplemental Statement of the Case has not been issued, remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his representative a Supplemental Statement of the Case as to the issues of (1) entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity; and (2) entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.  

2.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


